Opinion of the Court
Per Curiam:
Although the documentation as to the circmstances surrounding the composition and organization of the special court-martial that tried this accused is not as complete as that in United States v McLaughlin, 18 USCMA 61, 39 CMR 61, there is sufficient evidence to demonstrate that the convening authority exercised the same sort of control over this court as he did over the court-martial in McLaughlin. For the reasons set out in our opinion in that case, we reverse the decision of the board of review here. The findings of guilty and the sentence are set aside, and the Charge is ordered dismissed.
Judge Darden did not participate in the decision in this case.